DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06 August 2020.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The limitation of "a rotation system"... "for rotating the tower" as recited in lines 1-2 of claim 8 and line 2 of claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 5-6 recite “a ratio of an average person’s arm length and leg length”. The applicant’s specification recites “an average person's arm length may measure about 23-27 inches and an average person's arm length may measure about 31-35 inches”, see page 78, lines 25-27. As people have different arm lengths and as the specification recites that an average person’s arm length may measure within a range, there appears to be no disclosure of a definitive measurement of an average person’s arm length and average person’s leg length. Therefore, it is unclear as to what average arm length and average leg length would be required to satisfy the limitation.


Regarding claim 10, line 2 recites “a user can sit on a portion of the seat in the first position”. It is unclear if the user is required to sit on a portion of the seat in the first position as the phrase “can” is interpreted as providing possibility, and it is not clear if the user can or cannot sit on a portion of the seat in the first position. The limitation of “a user can sit on a portion of the seat in the first position” is suggested to be changed to --in the first position the seat is configured to allow the user to sit on a portion of the seat--. Lines 3-4 recite “the user can sit on the position of the seat in the second position and attach the user’s foot to the at least one footplate”. It is unclear if the user is required to sit on a portion of the seat in the second position as the phrase “can” is interpreted as providing possibility, and it is not clear if the user can or cannot sit on a portion of the seat in the second position. The limitation of “the user can sit on the portion of the seat in the second position and attach the user’s foot to the at least one footplate” is suggested to be changed to --in the second position the seat is configured to allow the user to sit on the portion of the seat and attach the foot of the user to the at least one footplate--.
Regarding claim 18, line 2 recites “a user can sit on a portion of the seat in the first position”. It is unclear if the user is required to sit on a portion of the seat in the first position as the phrase “can” is interpreted as providing possibility, and it is not clear if the user can or cannot sit on a portion of the seat in the first position. The limitation of “a user can sit on a portion of the seat in the first position” is suggested to be changed to --
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al. (9,248,071 B1) in view of Kalinowski (2015/0250675 A1) and Workman et al. (2012/0042917 A1).
Regarding claim 1, in figures 1-6 and 11 Benda discloses a gait training device (walking rehabilitation and exercise machine 100) for seated or standing gait training 
Benda does not disclose that the linkage system is a linkage and gear system.
In figure 7, 7A, and 10 Kalinowski teaches a linkage and gear system 91/105/109 (a flywheel 91 is connected to a motor 105 via gear train 109, see para. [0099]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benda’s linkage system to 
The modified Benda device discloses an overhead support bracket for a harness (an overhead support bracket 258 is used to attach a harness to assist the user, see col. 8, lines 13-16 of Benda), but does not disclose a body weight system.
In figures 1 and 8-9 Workman teaches a body weight system 40/70 connected to a tower 30 (the body weight system 40/70 includes a harness 40 to support the body weight of the user, see paras. [0029] and [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overhead support bracket of the modified Benda device with the addition of a body weight system as taught by Workman to provide assistance to the user operating the device, see para. [0029] of Workman.
Regarding claims 2-3, the modified Benda device discloses that the tower comprises an overhead support (overhead support bracket 258 of Benda), the overhead support comprising a harness system (40 of Workman) for supporting the weight of the user and that the overhead support is operatively connected to a force transfer beam and a spring (the harness system 40 is connected to a force transfer beam 44 and spring 74 to support the weight of the user while the user operates the device, see figures 8-9 and paras. [0029] and [0046] of Workman).
Regarding claim 4, the at least one footplate: comprises a toe end nearest the sled and a heel end furthest from the sled; and is configured to pivot such that the toe end and heel end raise or lower as the at least one footplate moves along the base.

Regarding claim 13, the modified Benda device discloses a gait cycle training device 100 (as taught by Benda, Kalinowski and Workman) comprising: a footplate (as taught by Benda) for training leg motion in contact with a base (as taught by Benda); a handle (as taught by Benda) operatively connected to the footplate via a linkage and gear system (as taught by Benda and Kalinowski), wherein the linkage and gear system causes the handle to move a handle distance substantially parallel to the base in response to movement of the footplate a footplate distance along the base (the handle moves substantially parallel to the base when the footplate is moved a distance along the base as the handle synchronizes with the stride produced by the motion of the footplate, see col. 5 lines 1-62 of Benda); and a tower (as taught by Benda and Workman) operatively connected to the base, the tower comprising a body weight system (as taught by Workman) and a seat (as taught by Benda) for supporting a weight of a user during gait training as recited in the rejection of claim 1 above.
Regarding claims 14-15, the modified Benda device discloses that the tower comprises an overhead support comprising a harness system for supporting the weight of the user and the overhead support is operatively connected to a force transfer beam and a spring (as taught by Workman) as recited in the rejection of claims 2-3 above.
Regarding claim 20, the modified Benda device discloses that the tower is configured to raise and lower the seat (as taught by Benda) as recited in the rejection of claim 12 above.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al., Kalinowski and Workman et al. as applied to claim 4 above, and further in view of Eschenbach (2016/0213970 A1).
Regarding claim 5, the modified Benda device discloses that moving the footplates a first particular distance causes the handle to translate, via the linkage and gear system a second particular distance and the particular moving distances of the footplate and handle are adjustable (a saddle 192/196 of each footplate 150/154 is adjustable such that the first and second particular distances are adjustable when the saddle 192/196 is moved toward and away the center of a flywheel axis 276, the distances being adjustable up to 9 inches in distance, see col. 5 lines 12-62 of Benda), but does not disclose that the second particular distance is less than the first particular distance.
In figure 3 Eschenbach teaches that moving a footplate 46/48 a first particular distance causes a handle 36/38 to translate via the linkage system 8/10/63 a second particular distance, wherein the second particular distance is less than the first particular distance (motion of the footplate 46/48 to a first particular distance 2’ causes a handle 36/38 to move a second particular distance 2 which is shown to be less than the first particular distance 2’, see paras. [0015] and [0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linkage and gear system of the modified Benda device to have the second particular distance be less than the first particular distance.as taught by Eschenbach to accommodate users with different arm and leg lengths and having different physical capabilities.

Regarding claim 7, the modified Benda device discloses that the ratio between the second particular distance and the first particular distance is at least partially controlled by the linkage and gear system (the ratio between the second particular distance and the first particular distance is controlled by the motion of the linkage and gear system, see col. 3 lines 29-62 and col. 5 lines 12-62 of Benda).
Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al., Kalinowski and Workman et al. as applied to claims 1 and 13 above, and further in view of Cole et al. (2016/0361597 A1).
Regarding claims 8-10, the modified Benda device does not disclose that the tower is operatively connected to a rotation system, the rotation system for rotating the tower with respect to the base, that the tower is configured to rotate from a first position to a second position; in the first position, the tower is positioned approximately 90 degrees with respect to the base; and in the second position, the tower is positioned approximately 0 degrees with respect to the base and that a user can sit on a portion of 
In figures 1-2 Cole teaches that a tower 12 is operatively connected to a rotation system 36, the rotation system 36 for rotating the tower 12 with respect to the base 26 (the tower 12 rotates with respect to the base 26 when the user actuates the rotation system 36, see para. [0053]), that the tower 12 is configured to rotate from a first position to a second position (the tower 12 is capable of rotating up to 360 degrees, see para. [0053]); in the first position, the tower 12 is positioned approximately 90 degrees with respect to the base (the tower 12 is capable of being positioned approximately 90 degrees, see para. [0053]); and in the second position, the tower 12 is positioned approximately 0 degrees with respect to the base 26 and that a user can sit on a portion of a seat 24 in the first position (the user is capable of sitting on the seat 24 of the tower 12 when the tower 12 is in the first position, see para. [0053]); and the user can sit on the portion of the seat 24 in the second position and attach the user's foot to a footplates 16a/16b (the user is capable of sitting on the seat 24 of the tower 12 in the second position and attaching their foot to the footplates 16a/16b when the user moves armrests 30a/30b to an upright position, see paras. [0053]-[0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tower of the modified Benda device with the addition of a rotation system as taught by Cole to allow the user to more easily ingress and egress from the tower, see paras. [0053]-[0054] of Cole.
Regarding claims 16-18, the modified Benda device discloses that the tower is operatively connected to a rotation system, the rotation system for rotating the tower .
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al., Kalinowski, Workman et al. and Cole et al. as applied to claims 9 and 17 above, and further in view of Davis, III et al. (5,529,560 A).
Regarding claim 11, the modified Benda device does not disclose that the tower comprises a lock-pin system for locking to tower in the first position or the second position.
In figure 15 Davis, III teaches that a tower 176 comprises a lock-pin system 182 for locking to tower 176 in the first position or the second position (the lock-pin system 182 locks the tower 176 at any position which the tower 176 is moved to see col. 8, lines 14-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tower of the modified Benda device with the addition of a lock-pin system as taught by Davis, III to secure the tower in the desired position during operation of the device, see col. 8, lines 14-49 of Davis, III.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGorry et al. (5,209,223 A) is cited to show a rehabilitation device with a rotatable tower.
Belsito et al. (5,403,251 A) is cited to show a rehabilitation device with a rotatable and laterally adjustable tower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785